Exhibit 10.3
THE SECURITY REPRESENTED BY THIS INSTRUMENT WAS ORIGINALLY ISSUED ON NOVEMBER
16, 2007, AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE TRANSFER OF SUCH SECURITY IS SUBJECT TO THE CONDITIONS SPECIFIED IN
THE STOCK PURCHASE AGREEMENT, DATED AS OF OCTOBER 30, 2007, AS AMENDED AND
MODIFIED FROM TIME TO TIME, BY AND AMONG ULTRALIFE CORPORATION F/K/A ULTRALIFE
BATTERIES, INC. (THE “COMPANY”), WILLIAM MAHER AND STATIONARY POWER SERVICES,
INC., AND THE COMPANY RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITY
UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER. UPON
WRITTEN REQUEST, A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO
THE HOLDER HEREOF WITHOUT CHARGE.
THIS AMENDED AND RESTATED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED OR SOLD EXCEPT: (i)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT (ii) TO THE EXTENT
APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE
ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) UPON THE DELIVERY BY
THE HOLDER TO THE COMPANY OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO
COUNSEL FOR THE COMPANY, AND AN EXEMPTION FROM REGISTRATION UNDER THE ACT IS
AVAILABLE.
 
AMENDED AND RESTATED
THREE-YEAR SUBORDINATED
CONVERTIBLE PROMISSORY NOTE

$3,419,920   Newark, New York

     FOR VALUE RECEIVED, ULTRALIFE CORPORATION f/k/a ULTRALIFE BATTERIES, INC.,
a Delaware corporation with offices at 2000 Technology Parkway, Newark, New York
14513 (the “Company”), hereby promises to pay to the order of WILLIAM MAHER, a
natural person with an address of 525 Tallahassee Drive, St. Petersburg, FL
33702 or his registered assigns (“Holder”) the principal sum of $3,419,920, or
such lesser principal amount to which this Amended and Restated Note shall have
been adjusted in accordance with the provisions of the Stock Purchase Agreement,
together with interest thereon calculated from the date hereof, in accordance
with the provisions of this Amended and Restated Note.
     This Amended and Restated Note, amends and restates in its entirety, the
Note originally issued on November 16, 2007 pursuant to the Stock Purchase
Agreement, dated as of October 30, 2007 (the “Purchase Agreement”), by and among
the Company, Holder and Stationary Power Services, Inc. and the applicable
provisions thereof are hereby incorporated herein in full by reference. This
Amended and Restated Note confirms the parties’ agreement to reduce the

 



--------------------------------------------------------------------------------



 



principal amount under the original Note by an amount equal to $580,080, as an
offset for such amounts owed by WMSP Holdings, LLC (an entity wholly owned by
Holder) to the Company’s wholly owned subsidiary, Stationary Power Services,
Inc. pursuant to Invoice #45699. Except for one outstanding interest only
payment due on April 1, 2009 (which the parties agree shall be paid by the
Company to Holder within five (5) business days of the date hereof without
penalty or recourse), the Holder hereby confirms that all amounts due, prior to
and on the date hereof, under the original Note and this Amended and Restated
Note have been paid in full by the Company, and the Holder further waives and
releases the Company from any and all claims, causes of action, costs or
expenses with respect to the Company’s failure to pay any installment of
principal or interest prior to the date hereof including, without limitation,
any claim of default for the failure to pay the aforementioned interest
installment pursuant to the terms of the original Note. The Purchase Agreement
contains terms governing the rights of the Holder of this Amended and Restated
Note and the Holder is entitled to the benefits thereof. All capitalized terms
used herein and not otherwise defined shall have the meanings given thereto in
the Purchase Agreement.
     1. Interest. Except as otherwise expressly provided herein, interest shall
accrue on the unpaid principal amount of this Amended and Restated Note
outstanding from the date hereof until such time as payment thereof is actually
delivered to the Holder (including after acceleration, maturity, or judgment) at
the rate of 5% per annum. All interest shall be calculated on the basis of
actual days elapsed divided by a 365 day year.
     After the occurrence of Event of Default, the Holder may, upon one day’s
written notice but without demand, declare all or any portion of the unpaid
principal amount of this Amended and Restated Note, any unpaid and accrued
interest thereon and any applicable late fees, to be immediately due and payable
and may otherwise take action to enforce this Amended and Restated Note. Upon
the occurrence of an Event of Default, at Holder’s option interest on the
outstanding principal hereunder shall accrue at a rate per annum from time to
time equal to the rate of interest then in effect on this Amended and Restated
Note plus 5% per annum. Any increase in the interest rate shall be in addition
to the Holder’s other available remedies.
     Holder does not intend or expect to pay, nor does Company intend or expect
to charge, accept or collect any interest which shall be in excess of the
highest lawful rate allowable under the laws of the State of New York or the
United States of America, whichever is lower. Should any charges upon the
earning of interest be in excess of the highest lawful rate allowable under the
laws of the State of New York or the United States of America, whichever is
lower, then any and all such excess is hereby waived and shall be applied
against the remaining principal balance, if any, and thereafter refunded to
Holder.
     2. Payments. Interest shall be due and payable quarterly in arrears of each
year that this Amended and Restated Note is outstanding, commencing on July 1,
2009 and continuing on the first day of each calendar quarter thereafter until
the principal hereof shall have become due and payable, and on the Maturity Date
hereof.
     If Holder has not received the full amount of any installment by the end of
fifteen (15) calendar days from the date it is due, Company shall pay a late
charge to Holder. The amount of

2



--------------------------------------------------------------------------------



 



the late charge will be five percent (5%) of the amount of the payment due. The
late charge shall be due and payable immediately but shall be paid only once on
each late payment.
     All unpaid accrued interest and all outstanding principal shall be due and
payable in full on the third anniversary of the Closing (the “Maturity Date”).
     3. Voluntary Prepayments. This Amended and Restated Note may be prepaid by
the Company in whole or in part at any time after 60 days prior written notice
to Holder (during which period Holder may exercise its conversion rights
hereunder).
     4. Conversion Rights.
     (a) The Holder may convert the outstanding principal amount of this Amended
and Restated Note (or a portion of such outstanding principal amount as provided
in Section 4(c)) into fully paid and nonassessable shares of Common Stock of the
Company (the “Conversion Shares”) at any time prior to the time the outstanding
principal amount of this Amended and Restated Note is paid in full (subject to
the notice periods and conversion rights related thereto described elsewhere in
this Amended and Restated Note), at the Conversion Price (defined below) then in
effect (collectively, the “Conversion Rights”). The initial per share conversion
price (the “Conversion Price”) shall be $15.00. The Conversion Price is subject
to adjustment as provided in Section 5.
     (b) The provisions of this Amended and Restated Note that apply to
conversion of the outstanding principal amount of this Amended and Restated Note
also apply to a partial conversion of this Amended and Restated Note. The Holder
is not entitled to any rights of a holder of Conversion Shares until the Holder
has converted this Amended and Restated Note (or a portion thereof) into
Conversion Shares, and only to the extent that this Amended and Restated Note is
deemed to have been converted into Conversion Shares under this Section 4.
     (c) To convert all or a portion of this Amended and Restated Note, the
Holder must (a) complete and sign a notice of election to convert substantially
in the form of Exhibit I hereto (each, a “Conversion Notice”), (b) surrender the
Note to the Company, and (c) furnish appropriate endorsements or transfer
documents if required by the Company. The date on which the Holder satisfies all
of such requirements is the conversion date (the “Conversion Date”). As soon as
practicable, and in any event within 10 business days after the Conversion Date,
the Company will deliver, or cause to be delivered, to the Holder a certificate
for the number of whole Conversion Shares issuable upon such conversion and a
check for any fractional Conversion Share determined pursuant to Section 4(d).
The person in whose name the certificate for Conversion Shares is to be
registered shall become the stockholder of record on the Conversion Date and, as
of the Conversion Date, the rights of the Holder as to this Amended and Restated
Note shall cease as to the portion thereof so converted; provided, however, that
no surrender of a Note on any date when the stock transfer books of the Company
shall be closed shall be effective to constitute the person entitled to receive
the Conversion Shares upon such conversion as the stockholder of record of such
Conversion Shares on such date, but such surrender shall be effective to
constitute the person entitled to receive such Conversion Shares as the
stockholder of record thereof for all purposes at the close of business on the
next succeeding day on which such stock transfer books are open; provided
further that such conversion shall be

3



--------------------------------------------------------------------------------



 



at the Conversion Price in effect on the date that this Amended and Restated
Note shall have been surrendered for conversion, as if the stock transfer books
of the Company had not been closed.
     In the case of a partial conversion of this Amended and Restated Note, upon
such conversion, the Company shall execute and deliver to the Holder, at the
expense of the Company, a new Note in an aggregate principal amount equal to the
unconverted portion of the principal amount.
     (d) No fractional Conversion Shares shall be issued upon exercise of the
Conversion Rights. Instead of any fractional Conversion Share which would
otherwise be issuable upon conversion of this Amended and Restated Note, the
Company shall calculate and pay a cash adjustment in respect of such fraction
(calculated to the nearest 1/100th of a share) in an amount equal to the same
fraction of the Conversion Price at the close of business on the Conversion
Date.
     (e) The issuance of certificates for Conversion Shares upon exercise of any
of the Conversion Rights shall be made without charge to the Holder for such
certificates or for any tax in respect of the issuance of such certificates, and
such certificates shall be issued in the name of, or in such names as may be
directed by, the Holder; provided, however, that in the event that certificates
for Conversion Shares are to be issued in a name or names other than the name of
the Holder, such Note, when surrendered for conversion, shall be accompanied by
an instrument of transfer, in form satisfactory to the Company, duly executed by
the Holder or his duly authorized attorney; and provided further, moreover, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of any such certificates
in a name or names other than that of the Holder, and the Company shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not applicable.
     (f) The Company shall at all times reserve and keep available, free from
preemptive rights, out of its authorized and unissued Common Stock, solely for
the purpose of effecting the conversion of this Amended and Restated Note, the
full number of Conversion Shares then issuable upon the conversion in full of
this Amended and Restated Note. The Company hereby grants Holder piggyback
registration rights as more particularly set forth in the Purchase Agreement and
the Registration Rights Agreement entered into pursuant thereto.
     (g) If the Company or an affiliate of the Company shall at any time after
the date hereof and prior to the conversion of the Note in full issue any rights
to subscribe for shares of Common Stock or any other securities of the Company
or of such affiliate to all the stockholders of the Company, the Holder of the
unconverted portion of the Note shall be entitled, in addition to the shares of
Common Stock or other securities receivable upon the Conversion thereof, to
receive such rights at the time such rights are distributed to the other
stockholders of the Company, to be calculated on an as-converted basis.
     5. Adjustments to Conversion Rights.

4



--------------------------------------------------------------------------------



 



     (a) General. In order to prevent dilution of the rights granted under this
Amended and Restated Note, the Conversion Price and the number of Conversion
Shares shall be subject to adjustment from time to time as provided in this
Section 5(a). It is the intention of the Company that the Conversion Price shall
at all times be the lower of (i) the Conversion Price on the date of this
Amended and Restated Note and (ii) the Conversion Price determined by adjustment
pursuant to the remainder of this Section 5(a). In the event that at any time
the Common Stock of the Company shall be exchanged for, or changed into, a
different kind and/or a number of shares of stock of the Company or of another
corporation by reason of a merger, consolidation, sale of Stocks,
recapitalization, reclassification, stock dividend, stock split-up or
combination of shares or otherwise, then, until any further adjustment is
required, there shall be issuable upon the conversion of the Note, in lieu of
each share of Common Stock of the Company or of any other stock theretofore
issued pursuant to the provisions of this Amended and Restated Note, the kind
and/or number of shares of stock for which each share of Common Stock of the
Company or such other stock shall be so exchanged, or into which each share of
Common Stock of the Company or such other stock shall be so changed and the
Conversion Price shall be automatically adjusted to a new Conversion Price as
nearly equivalent as practicable to the adjustment in shares of stock, if by
reason of such merger, consolidation, recapitalization, reclassification or
otherwise the number of issued and outstanding shares of Common Stock of the
Company shall have been exchanged for or changed into such new shares on other
than a one-to-one basis. No adjustment in the Conversion Price shall be made for
cash dividends on the shares of Common Stock of the Company or any other stock
issued upon any conversion of the Note.
     (b) Notices. Immediately upon any adjustment of the Conversion Price, the
Company shall give written notice thereof to the Holder, setting forth in
reasonable detail and certifying the calculation of such adjustment.
     6. Company Right to Compel Conversion. Notwithstanding any other provisions
of this Amended and Restated Note, the Company shall have the right, at the
Company’s sole discretion, to compel the Holder to convert the Note at the
Conversion Price at any time within five (5) business days after the average
“Value Weighted Average Price” of the Company’s Common Stock, as published by
The NASDAQ Stock Market, for the trailing 30 days exceeds $17.00 per share and
subject to the provision that the Conversion Shares are registered under the Act
on a registration statement that has been declared effective by the SEC. In such
event, the Company shall provide the Holder with written notice of conversion,
setting forth the basis upon which the conditions to compel the conversion were
satisfied. Thereafter, the Note shall only represent the right to receive the
Conversion Shares and any accrued but unpaid interest. In the event the Company
fails to provide the Holder with written notice of conversion within the five
(5) business day period set forth in the first sentence of this Section 6, the
Company shall be deemed to have waived its right to compel conversion of this
Amended and Restated Note at that time and shall be required to satisfy anew the
conditions for a compelled conversion.
     7. Subordination. The Holder agrees that the payment of the principal of
and the interest on the Note is expressly subordinated to the payment of all
Senior Indebtedness, to the extent and subject to the conditions set forth in
this Section 7. As used herein, the term “Senior Indebtedness” shall mean the
principal of, the interest on and the premium, if any, on all indebtedness of
the Company for money borrowed by it from any financial institution including

5



--------------------------------------------------------------------------------



 



banks, savings institutions or insurance companies and similar institutional
lenders, and all renewals, extensions and refundings of any such indebtedness,
whether such indebtedness shall have been incurred prior to, on, or subsequent
to the date hereof, unless by the terms of the instruments creating or
evidencing any such indebtedness it is provided that such indebtedness is not to
be considered Senior Indebtedness for the purpose of this Amended and Restated
Note.
     (a) No interest or principal shall be paid on the Note without the consent
of the holders of all outstanding Senior Indebtedness if, at the date fixed
herein for such interest or principal payment, the Company shall be in default
of payment of principal or interest upon such Senior Indebtedness. In the event
any payment of interest or principal hereunder shall be prohibited pursuant to
this Section 7(a), such payment shall be deemed to be deferred until the cure of
all defaults in payment of principal or interest upon the Senior Indebtedness,
and the payments hereon so deferred shall immediately become due and payable,
with interest thereon, at the rate of 5% per annum, upon the cure of such
defaults.
     (b) In the event of any dissolution, winding up, liquidation or
reorganization of the Company, whether in bankruptcy, insolvency or receivership
proceedings, or upon an assignment for the benefit of creditors or in any other
marshalling of the Stocks and liabilities of the Company the holders of all
Senior Indebtedness shall first be entitled to receive payment in full of such
Senior Indebtedness before the Holder shall be entitled to receive any payment
upon the principal of, the interest on, or the premium, if any, on the
indebtedness evidenced by the Note. Upon any such dissolution, winding up,
liquidation or reorganization, any payment or distribution of Stocks of the
Company of any kind or character, whether in cash, property or securities, to
which the Holder would be entitled, except for the provisions of this Section 7,
shall be made by the liquidating trustee or agent or such person making such
payment or distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or otherwise, directly to the Holders of the Senior
Indebtedness or their representatives or to the trustee or trustees under any
indenture or indentures under which any instruments evidencing any such Senior
Indebtedness may have been issued, ratably according to the aggregate amounts
remaining unpaid on account of the Senior Indebtedness held or represented by
each, to the extent necessary to pay in full all such Senior Indebtedness
remaining unpaid, after giving effect to all concurrent payments or
distributions with respect to such Senior Indebtedness.
     (c) In the event that, notwithstanding the provisions of Section 7(b), upon
any such dissolution, or winding up, liquidation or reorganization, any payment
or distribution of Stocks of the Company of any kind or character, whether in
cash, property or securities, shall be received by the Holder before all Senior
Indebtedness is paid in full, such payment or distribution shall be paid over to
the holders of such Senior Indebtedness or their representatives or to the
trustee or trustees under any indenture or indentures referred to in
Section 8(b), ratably as aforesaid, for the application to the payment of all
Senior Indebtedness remaining unpaid until all such Senior Indebtedness shall
have been paid in full, after giving effect to any concurrent payment or
distribution with respect to such Senior Indebtedness.
     (d) Subject to the payment in full of all Senior Indebtedness, the Holder
to the extent permitted by law, shall be subrogated to the rights of each holder
of Senior Indebtedness (to the extent of the payments or distributions made to
such holder pursuant to the provisions of Sections 7(b) and 7(c)) to receive
payments or distributions of Stocks of the Company applicable

6



--------------------------------------------------------------------------------



 



to the Senior Indebtedness until the principal of, the interest on, and the
premium, if any, on this Amended and Restated Note shall be paid in full, and
each holder of Senior Indebtedness by accepting such payments or distributions
shall be deemed to have agreed to said subrogation. No payments or distributions
to the Senior Indebtedness pursuant to the provisions of Sections 7(b) and 7(c)
shall, as between the Company, its creditors, other than the holders of the
Senior Indebtedness, and the Holder, be deemed to be a payment by the Company to
or on account of the Note, the provisions of this Section 7 being, and being
intended, solely for the purpose of defining the relative rights of the Holder,
on the one hand, and the holders of the Senior Indebtedness, on the other hand;
and nothing contained in this Section 7 or elsewhere in this Amended and
Restated Note is intended to or shall impair, as between the Company, the Holder
and the other creditors of the Company, other than the holders of Senior
Indebtedness, the obligations of the Company, which is unconditional and
absolute, to pay to the Holder as and when the same shall become due and payable
in accordance with the terms herein, or to affect the relative rights of the
Holder and the other creditors of the Company, other than the holders of Senior
Indebtedness, or to prevent the Holder from exercising all of the remedies
otherwise permitted by applicable law upon default as provided for herein,
subject to the rights, if any, under this Section 7 of the holders of the Senior
Indebtedness in respect of any cash, property or securities of the Company
received upon the exercise of any such remedy.
     (e) In the event that this Amended and Restated Note shall be declared due
and payable before the Maturity Date because of the occurrence of a default
hereunder, the Company will give prompt notice in writing of such happening to
the holders of the Senior Indebtedness, and any and all Senior Indebtedness
shall forthwith become immediately due and payable upon demand by the respective
holders thereof regardless of the express maturity dates thereof.
     8. Events of Default. In the event that there shall be any Event of Default
hereunder (other than subsections (a)(1) and (a)(2))and such Event of Default
shall remain uncorrected or unremedied for a period of more than 30 days after
the Holder shall have given the Company notice received notice of such Event of
Default, then the full unpaid principal amount of the Note, together with any
accrued but unpaid interest, may, at the option of the Holder, become
immediately due and payable without further notice by the Holder. An Event of
Default described in subsections (a)(1) and (a)(2) shall be deemed to occur
fifteen (15) days after the due date of such installment of interest or
principal is due and payable.
     (a) “Event of Default” as used in this Section 8 shall mean and refer to
any of the following:
     (i) The failure of the Company to pay any installment of interest or
principal on the Note when and as the same shall become due and payable, whether
at maturity, by call for redemption, by declaration or otherwise;
     (ii) The failure of the Company, to pay any installment of interest or
principal on Senior Indebtedness when and as the same shall become due and
payable, unless such payment shall have been deferred or waived by the terms of
the instruments evidencing such Senior Indebtedness or by the holder thereof;

7



--------------------------------------------------------------------------------



 



     (iii) The breach of any representation or warranty of the Company or the
failure of the Company to observe and perform all of the covenants and
agreements on the part of the Company contained herein or in the Stock Purchase
Agreement;
     (iv) The failure of any representation or warranty made by the Company in
the Stock Purchase Agreement to be truthful, accurate or correct;
     (v) The adjudication of the Company as a bankrupt by a court of competent
jurisdiction or the entry by a court of competent jurisdiction of an order
approving a petition seeking reorganization of the Company under the federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any state thereof or any other jurisdiction;
     (vi) The appointment by a court of competent jurisdiction of a trustee or
receiver or receivers of the Company of all or any substantial part of its
property upon the application of any creditor in any insolvency or bankruptcy
proceeding or other creditor suit, unless such appointment or decree or order
shall be stayed upon appeal or otherwise;
     (vii) The filing by the Company of a petition involuntary bankruptcy or the
making by the Company of an assignment for the benefit of its creditors or the
consenting by the Company to the appointment of a receiver or receivers for all
or any substantial portion of the property of the Company;
     (viii) The filing by the Company of a petition or answer seeking
reorganization under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof or jurisdiction, or
the filing by the Company of a petition to take advantage of any debtor’s act.
     (b) Upon the occurrence of an Event of Default which shall remain
uncorrected or unremedied for a period of more than 30 days after notice has
been given to the Company from the Holder, the Holder shall at all times have
the right to institute any suit, action or proceeding, in equity or at law, for
the enforcement of rights as provided for herein, or in aid of the exercise of
any right or power granted herein. The remedies of the Holder, as provided
herein shall be cumulative and concurrent, and may be pursued singularly,
successively or together, at the sole discretion of the Holder, and may be
exercised as often as occasion therefor shall arise.
     (c) The Note shall be the obligation of the Company solely and there shall
be no recourse had for the payment thereof or interest thereon against any
stockholder, officer or director of the Company, either directly or through the
Company, by reason of any matter prior to the delivery of the Note, or against
any present or future officer or director of the Company, all such liability
being expressly released by the Holder and by any subsequent holders hereof by
the acceptance hereof and as part of the consideration for the issuance thereof.
     The Holder shall also have any other rights which the Holder may have been
afforded under any contract or agreement at any time and any other rights which
such holder may have pursuant to applicable law. The Company hereby waives
diligence, presentment and protest and expressly agrees that this Amended and
Restated Note, or any payment hereunder, may be extended from time to time and
that the Holder may accept security for this Amended and

8



--------------------------------------------------------------------------------



 



Restated Note or release security for this Amended and Restated Note, all
without in any way affecting the liability of the Company hereunder.
     9. Amendment and Waiver. Except as otherwise expressly provided herein, the
provisions of this Amended and Restated Note may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company has obtained the written consent of the
Holder.
     10. Cancellation. After all principal and accrued interest at any time owed
on this Amended and Restated Note has been paid in full, this Amended and
Restated Note shall be surrendered to the Company for cancellation and shall not
be reissued.
     11. Payments. Unless otherwise expressly provided herein, all payments to
be made to the Holders shall be made in the lawful money of the United States of
America in immediately available funds which shall be delivered to the address
designated by the Holder. Time is of the essence with respect to the terms,
covenants and conditions contained herein.
     12. Transfer of Note. This Amended and Restated Note may be transferred
only in accordance with the terms of the Stock Purchase Agreement, and the
Company shall treat the Person to whom this Amended and Restated Note is
assigned in accordance therewith for the purpose of receiving payment and for
all other purposes, and the Company shall not be affected by any notice to the
contrary.
     13. Business Days. If any payment is due, or any time period for giving
notice or taking action expires, on a day which is a Saturday, Sunday or legal
holiday in the State of New York, the payment shall be due and payable on, and
the time period shall automatically be extended to, the next business day
immediately following such Saturday, Sunday or legal holiday, and interest shall
continue to accrue at the required rate hereunder until any such payment is
made.
     14. Right of Offset. This Amended and Restated Note is subject to the
Buyer’s rights of offset pursuant to the provisions of Section 2(e) and Section
8(f) of the Purchase Agreement.
     15. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Amended and Restated Note
shall be given in accordance with the Purchase Agreement.
     16. New York Law. This Amended and Restated Note is intended to be
performed in the State of New York and shall be construed and enforced in
accordance with the laws of such State.
     17. Taxes. Company shall pay all filing fees, recording costs, documentary
stamp taxes, intangible or other similar taxes incurred in connection with this
Amended and Restated Note or security given for its performance. Company further
agrees to pay all costs of collection, including reasonable attorneys’ fees and
litigation costs in case that sums due hereunder are not paid promptly when due,
whether suit is brought or not.

9



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed and delivered this Amended and
Restated Note effective as of March 28, 2009.

            ULTRALIFE CORPORATION
      /s/ Robert W. Fishback       Robert W. Fishback      Vice President of
Finance and
Chief Financial Officer        ACKNOWLEDGED AND AGREED TO:
      /s/ William Maher       William Maher         

11



--------------------------------------------------------------------------------



 



         

EXHIBIT I
FORM OF CONVERSION NOTICE
     The undersigned hereby irrevocably elects to exercise its right, pursuant
to the Amended and Restated Subordinated Convertible Promissory Note effective
as of March 28, 2009 (the “Note”) of Ultralife Corporation f/k/a Ultralife
Batteries, Inc. (the “Company”) in the outstanding principal amount of
$3,419,920, which Note is tendered herewith, to convert $___________ of the
amount outstanding under the Note to ________________ shares of the common stock
of the Company (the “Shares”), all in accordance with the terms of the Note. The
undersigned requests that a Certificate for such Shares be registered in the
name of _________, whose address is _________, and that such Certificate be
delivered to _________, whose address is _________, [and that a replacement Note
in the principal amount of $_________, representing the balance of the principal
amount outstanding thereunder after giving effect to this conversion, be issued
in the amount of $_________ and delivered to _________, whose address is
_________].
Dated: __________________
Signature: ________________________________
(Signature must conform in all respects to name of holder as specified on the
face of the Note.)
________________________________
________________________________
(Insert Taxpayer Identification, Social Security or
Other Identifying Number of Holder)

12